INDEMNIFICATION AGREEMENT

        THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered
into effective as of __________________, 200__ between Nu Skin Enterprises,
Inc., a Delaware corporation (“Corporation”), and ________________
(“Indemnitee”).


RECITALS:

                A.     WHEREAS, Indemnitee, an officer or a member of the Board
of Directors of Corporation, performs a valuable service in such capacity for
Corporation; and

                B.     WHEREAS, the directors of Corporation have adopted Bylaws
(the “Bylaws”) providing for the indemnification of the officers, directors,
agents and employees of Corporation to the maximum extent authorized by Section
145 of the Delaware General Corporation Law, as amended (the “DGCL”); and

                C.     WHEREAS, the Bylaws and the DGCL, by their non-exclusive
nature, permit contracts between Corporation and the members of its Board of
Directors and officers with respect to indemnification of such directors and
officers; and

                D.     WHEREAS, in accordance with the authorization as provided
by the DCGL, Corporation has purchased or may purchase a policy or policies of
Directors and Officers Liability Insurance (“D & O Insurance”), covering certain
liabilities that may be incurred by its directors and officers in their
performance as directors and officers of Corporation; and

                E.     WHEREAS, as a result of developments affecting the terms,
scope and availability of D & O Insurance there exists general uncertainty as to
the extent of protection afforded members of the Board of Directors and officers
by such D & O Insurance and by statuary and bylaw indemnification provisions;
and

                F.        WHEREAS, in order to induce Indemnitee to serve as a
member of the Board of Directors or as an officer of Corporation, Corporation
has determined and agreed to enter into this Agreement with Indemnitee;

                NOW, THEREFORE, in consideration of Indemnitee’s service as a
director or officer of Corporation after the date hereof, the parties hereto
agree as follows:

                1.     Indemnity of Indemnitee. Corporation hereby agrees to
hold harmless and indemnify Indemnitee to the fullest extent authorized or
permitted by the provisions of the DGCL, as the same may be amended from time to
time (but, in case of any such amendment, only to the extent that such amendment
permits Corporation to provide broader indemnification rights than the law
permitted Corporation to provide prior to the amendment).

                2.     Additional Indemnity. Subject only to the exclusions set
forth in Section 3 hereof, Corporation hereby further agrees to hold harmless
and indemnify Indemnitee:

                                 (a)     against any and all expenses (including
attorneys’ fees), witness fees, judgments, fines, penalties, and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
administrative or investigative (other than an action by or in the right of
Corporation) (“Indemnifiable Liabilities Against Third Party Suits”) to which
Indemnitee is, was or at any time becomes a party, or is threatened to be made a
party, by reason of the fact that Indemnitee is, was or at any time becomes a
director, officer, employee or agent of Corporation, or is or was serving or at
any time serves at the request of Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise; and

                                 (b)     against expenses (including attorneys’
fees) actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of any threatened, pending or completed action or suit by
or in the right of Corporation (together with Indemnifiable Liabilities Against
Third Party Suits, “Indemnifiable Liabilities”) to procure a judgment in its
favor by reason of the fact that Indemnitee is, was or at any time becomes a
director, officer, employee or agent of Corporation, or is or was serving or at
any time serves at the request of Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of Corporation and except that no indemnification shall be made in
respect of any claim, issue or matter as to which such person shall have been
adjudged to be liable to Corporation unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all the circumstances of the case, such person is
fairly and reasonably entitled to indemnity for such expenses that the Court of
Chancery or such other court shall deem proper.

                                 (c)     otherwise to the fullest extent as may
be provided to Indemnitee by Corporation under the non-exclusivity provisions of
Article 5 of the Bylaws of Corporation and the DGCL.

                3.     Limitations on Additional Indemnity. No indemnity
pursuant to Section 2 hereof shall be paid by Corporation:

                                 (a)     except to the extent the aggregate of
losses to be indemnified thereunder exceeds the sum of such losses for which
Indemnitee is indemnified pursuant to Section 1 hereof or pursuant to any D & O
Insurance purchased and maintained by Corporation;

                                 (b)     in respect to remuneration paid to
Indemnitee if it shall be determined by a final judgment or other final
adjudication that such remuneration was in violation of law;

                                 (c)     on account of any suit in which
judgment is rendered against Indemnitee for an accounting of profits made from
the purchase or sale by Indemnitee of securities of Corporation pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or similar provisions of any federal, state or local
statutory law;

                                 (d)     on account of Indemnitee’s conduct that
is finally adjudged to have been knowingly fraudulent or deliberately dishonest,
or to constitute willful misconduct;

                                 (e)     on account of Indemnitee’s conduct that
is the subject of an action, suit or proceeding described in Section 8(c)(ii)
hereof;

                                 (f)     on account of any action, claim or
proceeding (other than a proceeding referred to in Section 10(b) hereof)
initiated by Indemnitee unless such action, claim or proceeding was authorized
in the specific case by action of the Board of Directors; and

                                 (g)     if a final decision by a court having
jurisdiction in the matter shall determine that such indemnification is not
lawful (and, in this respect, both Corporation and Indemnitee have been advised
that the Securities and Exchange Commission believes that indemnification for
liabilities under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication).

                4.     Change in Control.

                                 (a)     The Corporation agrees that if there is
a Change in Control of the Corporation (other than a Change in Control which has
been approved by a majority of the Corporation’s Board of Directors who were
directors immediately prior to such Change in Control) then with respect to all
matters thereafter arising concerning the rights of Indemnitee to payments of
Indemnifiable Liabilities under this Agreement and advancement of expenses under
Section 8 of this Agreement or under any other agreement or under the
Corporation’s Amended and Restated Certificate of Incorporation or Bylaws, as
now or hereafter in effect, the Corporation shall only take a position on the
coverage or terms of the indemnification available under such documents after
seeking advice from legal counsel selected by Indemnitee and approved by the
Corporation (which approval shall not be unreasonably withheld) (“Independent
Legal Counsel”). Such counsel, among other things, shall render its written
opinion to the Corporation and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law. The
Corporation agrees to pay the reasonable fees of the Independent Legal Counsel
referred to above and to fully indemnify such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

                                 (b)     As used in this Agreement, the term
“Change in Control” shall mean: (i) a dissolution or liquidation of the
Corporation; (ii) a sale of all or substantially all of the assets of the
Corporation; (iii) a merger or consolidation in which the Corporation is not the
surviving corporation and in which beneficial ownership of securities of the
Corporation representing at least 50% of the combined voting power entitled to
vote in the election of directors has changed; or (iv) a reverse merger in which
the Corporation is the surviving corporation but the shares of common stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise, and in which beneficial ownership of securities of the Corporation
representing at least 50% of the combined voting power entitled to vote in the
election of directors has changed; or (v) an acquisition by any person, entity
or group within the meaning of Section 13(d) or 14(d) of the Exchange Act, or
any comparable successor provisions (excluding any employee benefit plan, or
related trust, sponsored or maintained by the Corporation or subsidiary of the
Corporation or other entity controlled by the Corporation) of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act
or comparable successor rule) of securities of the Corporation representing at
least 50% of the combined voting power entitled to vote in the election of
directors.

                5.     Contribution.

                                 (a)     If the indemnification provided in
Sections 1 and 2 hereof is unavailable by reason of a court decision described
in paragraph (g) of Section 3 hereof based on grounds other than any of those
set forth in paragraphs (b) through (f) of Section 3 hereof, then in respect of
any threatened, pending or completed action, suit or proceeding in which
Corporation is jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding), Corporation shall contribute to the amount of
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by Indemnitee in
such proportion as is appropriate to reflect (i) the relative benefits received
by Corporation on the one hand and Indemnitee on the other hand from the
transaction from which such action, suit or proceeding arose, and (ii) the
relative fault of Corporation on the one hand and of Indemnitee on the other in
connection with the events that resulted in such expenses, judgments, fines or
settlement amounts, as well as any other relevant equitable considerations. The
relative fault of Corporation on the one hand and of Indemnitee on the other
shall be determined by reference to, among other things, the parties relative
intent, knowledge, access to information and opportunity to correct or prevent
the circumstances resulting in such expenses, judgments, fines or settlement
amounts. Corporation agrees that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or any other method of allocation that does not take account of the foregoing
equitable considerations.

                                 (b)     The determination as to the amount of
the contribution, if any, shall be made by:

(i)a court of competent jurisdiction upon the application of both Indemnitee and
Corporation (if an action or suit had been brought in, and final determination
had been rendered by, such court); or


  (ii) the Board of Directors by a majority vote of a quorum consisting of
directors who were not parties to such action, suit or proceeding.


                6.     Continuation of Obligations. All agreements and
obligations of Corporation contained herein shall continue during the period
Indemnitee is a director, officer, employee or agent of Corporation (or is or
was serving at the request of Corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, employee benefit plan
or other enterprise) and shall continue thereafter so long as Indemnitee is
subject to any possible or threatened, pending or completed action, suit or
proceeding, whether civil, criminal or investigative, by reason of the fact that
Indemnitee was a director of Corporation or serving in any other capacity
referred to herein.

                7.     Notification and Defense of Claim. Not later than thirty
(30) days after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee will, if a claim in respect thereof is to
be made against Corporation under this Agreement, notify Corporation of the
commencement thereof; but the omission so to notify Corporation will not relieve
Corporation from any liability that it may have to Indemnitee otherwise than
under this Agreement. With respect to any such action, suit or proceeding as to
which Indemnitee notifies Corporation of the commencement thereof:

                                 (a)     Corporation will be entitled to
participate therein at its own expense;

                                 (b)     except as otherwise provided below, to
the extent that it may wish, Corporation jointly with any other indemnifying
party similarly notified will be entitled to assume the defense thereof with
counsel reasonably satisfactory to Indemnitee. After notice from Corporation to
Indemnitee of its election so as to assume the defense thereof, Corporation will
not be liable to Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by Indemnitee in connection with the defense thereof other
than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ its counsel in such action, suit or
proceeding but the fees and expenses of such counsel incurred after notice from
Corporation of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by Corporation, (ii) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between Corporation and Indemnitee in the
conduct of the defense of such action, suit or proceeding or (iii) Corporation
shall not in fact have employed counsel to assume the defense of such action, in
each of which cases the fees and expenses of Indemnitee’s separate counsel shall
be at the expense of Corporation. Corporation shall not be entitled to assume
the defense of any action, suit or proceeding brought by or on behalf of
Corporation or as to which Indemnitee shall have made the conclusion provided
for in clause (ii) above;

                                 (c)     Corporation shall not be liable to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
any action, suit or proceeding or claim effected without its written consent.
Corporation shall be permitted to settle any action, suit or proceeding except
that it shall not settle any action, suit or proceeding in any manner that would
impose damages that will not be paid or covered by the Company or proceeds of
insurance provided by the Company, or any penalty or limitation without
Indemnitee’s written consent. Neither Corporation nor Indemnitee will
unreasonably withhold its consent to any proposed settlement.

                8.     Advancement and Repayment of Expenses.

                                 (a)     In the event that Indemnitee employs
his own counsel pursuant to Section 7(b)(i) through (iii) above, Corporation
shall advance to Indemnitee, prior to any final disposition of any threatened or
pending action, suit or proceeding, whether civil, administrative or
investigative, any and all reasonable expenses (including legal fees and
expenses) incurred in investigating or defending any such action, suit or
proceeding within ten (10) days after receiving copies of invoices presented to
Indemnitee for such expenses.

                                 (b)     Indemnitee agrees that he will
reimburse Corporation for all reasonable expenses paid by Corporation in
defending any civil or criminal action, suit or proceeding against Indemnitee in
the event and only to the extent it shall be determined by a final judicial
decision (from which there is no right of appeal) that Indemnitee is not
entitled under the provisions of the DGCL, the Bylaws, this Agreement or
otherwise, to be indemnified by Corporation for such expenses.

                                 (c)     Notwithstanding the foregoing,
Corporation shall not be required to advance such expenses to Indemnitee if
Indemnitee (i) commences any action, suit or proceeding as a plaintiff; unless
such advance is specifically approved by a majority of the Board of Directors,
or (ii) is a party to an action, suit or proceeding brought by Corporation and
approved by a majority of the Board of Directors that alleges willful
misappropriation of corporate assets by Indemnitee, disclosure of confidential
information in violation of Indemnitee’s fiduciary or contractual obligations to
Corporation, or any other willful and deliberate breach in bad faith of
Indemnitee’s duty to Corporation or its stockholders.

                                 (d)     Notwithstanding anything contained
herein, in the event any payment of Indemnifiable Liabilities would be deemed to
violate the prohibitions against loans to directors or executive officers
contained in Section 402 of the Sarbanes-Oxley Act of 2002 or any comparable
rule or regulation, then the payment of such Indemnifiable Liabilities shall be
restructured by Corporation in such a manner as may be determined by the
reasonable business judgment of its disinterested directors to comply with the
provisions of these regulations.

                9.     Partial Indemnification. If Indemnitee is entitled under
any provision of this Agreement to indemnification by the Corporation for some
or a portion of Indemnifiable Liabilities incurred, but not, however, for all of
the total amount thereof, the Corporation shall nevertheless indemnify
Indemnitee for the portion of such Indemnifiable Liabilities to which Indemnitee
is entitled.

                10.     Enforcement.

                                 (a)     Corporation expressly confirms and
agrees that it has entered into this Agreement and assumed the obligation
imposed on Corporation hereby in order to induce Indemnitee to serve as a
director or officer of Corporation, and acknowledges that Indemnitee is relying
upon this Agreement in serving in such capacity.

                                 (b)     In the event Indemnitee is required to
bring any action to enforce rights or to collect moneys due under this Agreement
and is successful in such action, Corporation shall reimburse Indemnitee for all
of Indemnitee’s reasonable fees and expenses in bringing and pursuing such
action.

                11.     Burden of Proof. In connection with any determination by
the Reviewing Party or otherwise as to whether the Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on Corporation to establish
that Indemnitee is not so entitled. As used in this Agreement, the term
“Reviewing Party” shall mean any person or body appointed by the Board of
Directors and approved by the Indemnitee (which approval shall not be
unreasonably withheld) in accordance with applicable law to review Corporation’s
obligations hereunder and under applicable law. The Reviewing Party may include
any member of Corporation’s Board of Directors, any independent legal counsel
selected by Corporation, or any other person or body who is not a party to the
particular Claim for which the Indemnified Person is seeking indemnification, in
each case as appointed by the Board of Directors.

                12.     Appeal. If any Reviewing Party determines that the
Indemnitee substantively is not entitled to be indemnified hereunder, in whole
or in part, under applicable law, or fails to undertake its obligations under
this Agreement within a reasonable timeframe, the Indemnitee shall have the
right to commence litigation to seek an initial determination by the court or to
challenge any such determination by such Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and Corporation hereby consents
to service of process and to appear in any such proceeding. Absent such
litigation, any determination by any Reviewing Party shall be conclusive and
binding upon Corporation and the Indemnitee.

                13.     Subrogation. In the event of payment under this
Agreement, Corporation shall be subrogated to the extent of such payment to all
of the rights of recovery of each Indemnitee, who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable Corporation effectively to bring suit to enforce such rights.

                14.     Non-Exclusivity of Rights. The contract rights conferred
on Indemnitee by this Agreement shall be in addition to, but not exclusive of
any other right that Indemnitee may have or hereafter acquire under any statute,
provisions of Corporation’s Certificate of Incorporation or Bylaws, agreement,
vote of the stockholders or directors, or otherwise, both as to action in his
official capacity and as to action in another capacity while holding office.

                15.     Survival of Rights. The rights conferred on Indemnitee
by this Agreement shall continue after Indemnitee has ceased to be a director,
officer, employee or other agent of Corporation and shall inure to the benefit
of Indemnitee’s heirs, executors and administrators.

                16.     Separability. Each of the provisions of this Agreement
is a separate and distinct agreement and is independent of the others, so that
if any or all of the provisions hereof are held to be invalid or unenforceable
for any reason, such invalidity or enforceability shall not affect the validity
or enforceability of the other provisions hereof or the obligation of
Corporation to indemnify Indemnitee to the fullest extent provided by the Bylaws
or the DGCL.

                17.     Governing Law. This Agreement shall be interpreted and
enforced in accordance with the laws of the State of Delaware.

                18.     Binding Effect. This Agreement shall be binding upon
Indemnitee and upon Corporation, its successors and assigns, and shall inure to
the benefit of Indemnitee, his heirs, personal representatives and assigns and
to the benefit of Corporation, its successors and assigns.

                19.     Amendment and Termination. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless in
writing signed by both parties hereto.

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement to be effective as of the day and year first above written.

INDEMNITEE:     CORPORATION:                       NU SKIN ENTERPRISES, INC.    
      A Delaware corporation                 ______________________________    
By:  _____________________________                  Its: Chief Executive Officer
   